DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed November 17, 2022, has been entered.  Claims 1-4, 13-17 remain pending in the application.  Claims 5-12 are withdrawn based on the Election/Restriction Requirement filed June 16, 2022 and Interview dated November 8, 2022.
Election/Restrictions
A requirement for restriction/election was proposed pertaining to claims 1-15 filed on April 18, 2022, as to Species A - Species L, and where claim 1 is generic and Figure 2 showing prior art.  In a Response to Election of Species Requirement filed June 16, 2022, Applicant provisionally elected Species A, Figures 3A and 3B, with traverse and where at least claims 1-4 and 13-15 read on the elected species.
During an Interview on November 8, 2022, with applicant’s representative, Chris Wheeler, a further election was made to elect Species H, Figure 9b, with traverse where at least claims 1-4 and 13-17 read on the further elected Species.  Species A, Figures 3A and 3B, also remains. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the multiple cells as claimed in claim 1, 16 and 17 for  Figure 9B must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Czaplicki (US6263635B1).
Regarding claims 1 and 17, Czaplicki discloses a device (100; Fig. 3) for reinforcing, sealing or damping  a structural element (400; Fig. 4, Col. 1 lines 49-52) in a motor vehicle (Col. 1 lines 1-31) comprising a support with multiple cells (102/106; Figs. 3-6) each surround a cavity (interior of 102/106; Figs. 2-4), each cell having multiple walls (102, 104, 106, 108; Fig. 3-6; Fig. 1) and a cavity that is surrounded by the multiple walls (Fig. 4), each side of the cell being delimited (definition is to fix or mark the boundaries of something) by a least a portion of a wall of the multiple walls, wherein each cell has an extension in the length, height, and width direction between 5 mm and 100 mm (obvious to list the size/dimension for design use - see MPEP 2143 in that known work in one field of endeavor  may prompt variations of dimension for use in either the same field or a different one based on design incentives.  In this case, the size of each cell is a prompted variation to meet the criterial of the design/build improvements over prior designs), and an outer surface of the support is configured to be connected to the structural element by an adhesive (adhesive on 4; described at Col. 4 lines 12-36).
For claim 1, it would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the device of Czaplicki.  Known work in the field of endeavor may prompt variations of dimension for use in either the same field or a different one based on design incentives.  In this case, the size of each cell is a prompted variation to meet the criteria of the design/build improvements over prior designs for sealing, reinforcing, and damping a vehicle cavity MPEP 2143).
Regarding claim 2, Czaplicki discloses the device as claimed in claim 1, wherein the support has at least four cells (see fig. 3).
Regarding claim 3, Czaplicki discloses the device as claimed in claim 1, wherein the walls of the cells close at least 70% of the outer surface of the support (Figs. 5-6, Col. 1 lines 59-67, Col. 2 lines 1-7, Col. 3 lines 66-67, Col. 4 lines 1-3).
Regarding claim 4, Czaplicki discloses the device as claimed in claim 1, wherein the cells are arranged in only one layer (102/106 together are one layer; Figs. 3-6).
Regarding claim 13, Czaplicki discloses the device as claimed in claim 1, wherein at least one of (i) the support contains metal, steel, aluminum, magnesium, plastic, fiber-reinforced plastic, organic sheet material, or a combination of the materials, and/or (and (ii) wherein all walls of the support are made from the same material (see Col. 2 lines 40-43).
Regarding claim 14, see analysis of claim 1 and Czaplicki discloses the support (102/106; Figs. 2-6), structural element (400; Figs. 3-7c), adhesive (ends of 104; Figs. 3-5, Col. 4 lines 12-36).

Regarding claim 15,Czaplicki discloses adhesive (ends of 104; Figs. 3-5, Col. 4 lines 12-36).

Regarding claim 16, Czaplicki discloses device (100; Fig. ) for reinforcing, sealing or damping a structural element (400; Fig. 4, Col. 1 lines 49-52) in a motor vehicle (Col. 1 lines 1-31), the device comprising a support with multiple cells (102/106; Figs. 3-6), each cell being defined by multiple walls (102, 104, 106, 108; Fig. 3-6; Fig. 1) disposed on opposing ends of each of a length, height, and width direction, and having a cavity (interior of 102/106; Figs. 2-4) being surrounded by the multiple walls, wherein each of the length, height, and width of the cavity extends between 5 mm and 100 mm (obvious to list the size/dimension for design use - see MPEP 2143 in that known work in one field of endeavor  may prompt variations of dimension for use in either the same field or a different one based on design incentives.  In this case, the size of each cell is a prompted variation to meet the criterial of the design/build improvements over prior designs), and an outer surface of the support is configured to be connected to the structural element by an adhesive (adhesive on 4; Col. 4 lines 12-36).  
Response to Arguments
Applicant's arguments filed November 17, 2022 have been fully considered but they are not persuasive. Czaplicki discloses the claims 1 and 17 and including cells, each having multiple walls and a cavity that is surrounded  by the multiple walls, each side of the cell being delimited by at least a portion of a wall of the multiple walls.  Claim 16 is a variation of claims 1 and 17, and Czaplicki discloses the same elements.  The phrase “at least” means not less than a particular amount and possibly more, and therefore is too broad. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kosal et al. (US7469459B2) teaches a support containing expandable material for sealing, baffling, and reinforcing a structure of a vehicle.  Kosal appears to be a support with one cell with only one cavity surround by multiple walls.  However, Kosal is silent to each side of the cell being delimited by at least a portion of a wall of the multiple walls.  
Nagwanshi et al. (US20150360733A1) teaches a support with cavities.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313)446-6654.  The examiner can normally be reached on M-F 7 a.m. - 3 p.m.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        

/J.E.H./Examiner, Art Unit 3612